DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  In line six of both claims, it appears the term “extending” should be inserted before the word “vertically” the phrase “each of the plurality of chambers vertically between the perforated first skin and the second skin” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18 (which ultimately depends from claim 1), the limitations “the plurality of chambers including a first chamber that extends vertically between the perforated first skin and the second skin; and the plurality of septums including a first septum that extends laterally across the first chamber, the first septum including a first septum orifice, and the first septum tapering laterally inward towards the first septum orifice as the first septum extends vertically towards the second skin” is indefinite.  It is unclear which direction the terms vertically and laterally are intended to indicate as the components described with the same terminology are orientated in different directions.  As seen in Applicant’s Figures, the chambers extend in an up/down or vertical direction, which is consistent with the claim language; however; Applicant later claims that “the first septum extends vertically towards the second skin,” which septum as depicted throughout the figures is a funnel shaped body having walls that extend in an angular or diagonal direction with respect to the vertical and horizonal axes.  It is suggested that Applicant amend the claims to eliminate the conflict between the two uses of the term vertically.  Similarly, Applicant requires that “the first septum that extends laterally across the first chamber,” and that “the first septum including a first septum orifice, and the first septum tapering laterally inward towards the first septum orifice as the first septum extends vertically towards the second skin” is indefinite.” It is unclear how the first septum can described as extending laterally across the first chamber as well as tapering laterally inward towards the first septum orifice, when the septum is a funnel shaped body that essentially extends at a 45 degree angle with respect to the vertical walls of the chamber.  The language is confusing and therefore indefinite.  The Examiner acknowledges Applicant’s discussion of the variable use of the meaning of the lateral and vertical directions in the Specification, [0043].  While Applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the issue here is the use of the same terminology within the same claim (or dependent claim) to define differing directions, which renders the claim indefinite.
Claim 18 recites the limitations “the first cavity,” “the second cavity,” and "the funnel-shaped body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 18, which ultimately depends from claim 1 (via claim 15), requires “a first septum orifice.”  It is unclear if this is the same first septum orifice recited in claim, and if it is intended to be a different septum orifice than that of claim 1.  It appears claim 18 may be intended to depend from claim 17 instead of claim 15 as currently presented. Further clarification is needed.
Claim 19 recites the limitation "the funnel-shaped body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichihashi (2015/0041247).
	With respect to claim 1, Ichihashi teaches an acoustic panel (Figures 1-5, #10), comprising: a perforated first skin (14); a second skin (16); and a core (12) connected to the perforated first skin (14) and the second skin (16), the core (12) including a plurality of chambers (22) and a plurality of septums (30) respectively arranged with the plurality of chambers (22); the plurality of chambers (22) including a first chamber (could be any of chambers #22) that extends vertically between the perforated first skin (14) and the second skin (16); and the plurality of septums (30) including a first septum (defined by septum #30 within first chamber) that extends laterally across the first chamber, the first septum (30) including a first septum orifice (40), and the first septum (30) tapering laterally inward towards the first septum orifice (40) as the first septum (30) extends vertically towards the second skin (16) in an identical manner to Applicant’s.  
	With respect to claim 2, Ichihashi teaches wherein the first septum (30) is configured to divide the first chamber into a first cavity (42) and a second cavity (44) that is fluidly coupled with the first cavity (42) by the first septum orifice (40).  
	With respect to claim 3, Ichihashi teaches wherein the first cavity (42) extends vertically from the perforated first skin (14) to the first septum (30); and the second cavity (44) extends vertically from the first septum (30) to the second skin (16).  
	With respect to claim 4, Ichihashi teaches wherein the first septum (30) is configured with a funnel- shaped body.  
	With respect to claim 5, Ichihashi teaches wherein the first septum (30) projects vertically out from the perforated first skin (14) towards the first septum orifice (40).  
	With respect to claim 6, Ichihashi teaches wherein the first septum orifice (40) has a polygonal cross- sectional geometry ([0034]).  
	With respect to claim 7, Ichihashi teaches wherein the first septum orifice (40) has a circular cross- sectional geometry ([0034]).  
	With respect to claim 8, Ichihashi teaches wherein the first septum (30) has a polygonal cross-sectional geometry (clearly seen in Figure 2).  
	With respect to claim 9, Ichihashi teaches wherein the first septum (30) includes a plurality of septum walls (note six septum walls in Figure 2) including a first septum wall (defined by one of walls of septum #30) and a second septum wall (defined by another of walls of septum #30 connected at a cvorner to the first septum wall); the first septum wall meets the second septum wall at a corner; and the first septum wall and the second septum wall each extend to and partially form the first septum orifice (40).  
	With respect to claim 10, Ichihashi teaches wherein the core (12) further includes a first chamber body (defined by walls surrounding the first chamber #22) that circumscribes and forms the first chamber (could be any of chambers #22) between the perforated first skin (14) and the second skin (16); and the first septum (30) is connected to the first chamber body (clearly seen in Figures 1-5).  
	With respect to claim 11, Ichihashi teaches wherein the first chamber body (defined by walls surrounding the first chamber #22) has a polygonal cross- sectional geometry.  
	With respect to claim 12, Ichihashi teaches wherein the plurality of chambers (22) further includes a second chamber (defined by another chamber #22 adjacent to the first chamber); the core (12) further includes a second chamber body (defined by walls surrounding the second chamber #22) that circumscribes and forms the second chamber between the perforated first skin (14) and the second skin (16); and the first chamber body and the second chamber body share a common wall (clearly seen in Figure 1, when first and second chambers are adjacent chambers sharing a common wall).  
	With respect to claim 13, Ichihashi teaches wherein the plurality of chambers (22) further includes a second chamber (defined by another chamber #22 adjacent to the first chamber); the core (12) further includes a second chamber body (defined by walls surrounding the second chamber #22) that circumscribes and forms the second chamber between the perforated first skin (14) and the second skin (16); and a wall (defined by inner wall surface of the first chamber that is a common wall with the adjacent second chamber) of the first chamber body is laterally adjacent and parallel with a wall (defined by inner wall surface of the second chamber that is a common wall with the adjacent first chamber) of the second chamber body.  
	With respect to claim 14, Ichihashi teaches wherein the plurality of chambers (22) further includes a second chamber (defined by another chamber #22 adjacent to the first chamber); the core (12) further includes a second chamber body (defined by walls surrounding the second chamber #22) that circumscribes and forms the second chamber between the perforated first skin (14) and the second skin (16); and a wall of the first chamber body is laterally adjacent and angularly offset from a wall of the second chamber body, when the two walls are connected, but not parallel, or the same wall, and the core is curved as seen in Figure 5, there will be at least some degree of angular offset between the walls due to the curved nature of the core.  
	With respect to claim 15, Ichihashi teaches wherein at least the perforated first skin (14), the second skin (16) and the core (12) form a component of an aircraft propulsion system ([0001], [00012]).  
	With respect to claim 17, Ichihashi teaches an acoustic panel (Figures 1-5, #10), comprising: a perforated first skin (14); a second skin (16); and a core (12) connected to the perforated first skin (14) and the second skin (16), the core (12) including a plurality of chambers (22) and a plurality of septums (30); each of the plurality of chambers (22) vertically between the perforated first skin (14) and the second skin (16), and the plurality of chambers (22) including a first chamber (could be any of chambers #22); each of the plurality of septums (30) arranged with a respective one of the plurality of chambers (22), and the plurality of septums (30) including a first septum (defined by septum #30 within first chamber) configured with a funnel-shaped body (30) that divides the first chamber (22) into a first cavity (42) and a second cavity (44).  
	With respect to claim 18, Ichihashi teaches wherein the first septum (30) includes a first septum orifice (40) that fluidly couples the first cavity (42) with the second cavity (44); the funnel-shaped body (30) extends laterally across the first chamber (22); and the funnel-shaped body (30) tapers laterally inwards to the first septum orifice (40) as the funnel- shaped body extends vertically away from the perforated first skin (14).  
	With respect to claim 19, Ichihashi teaches wherein the core (12) further includes a first chamber body (defined by walls surrounding the first chamber #22) that circumscribes and forms the first chamber (could be any of chambers #22) between the perforated first skin (14) and the second skin (16); and an outer peripheral edge of the funnel-shaped body (30) is connected to the first chamber body (clearly seen in Figure 2).  
	With respect to claim 20, Ichihashi teaches an acoustic panel (Figures 1-5, #10), comprising: a perforated first skin (14); a second skin (16); and a core (12) connected to the perforated first skin (14) and the second skin (16), the core (12) including a plurality of chambers (22) and a plurality of septums (30); each of the plurality of chambers (22) vertically between the perforated first skin (14) and the second skin (16), and the plurality of chambers (22) including a first chamber (could be any of chambers #22); each of the plurality of septums (30) arranged with a respective one of the plurality of chambers (22), and the plurality of septums (30) including a first septum (defined by septum #30 within first chamber); and the first septum (30) comprising a tubular body that tapers to an orifice (40) at a distal end of the first septum (30), and the tubular body (30) configured with a polygonal cross-sectional geometry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (2015/0041247) in view of Herrera (2018/0016981).
	With respect to claim 16, Ichihashi is relied upon for the reasons and disclosures set forth above.  Ichihashi further teaches a honeycomb core (12) formed from an unspecified method.
	Ichihashi fails to teach wherein the core is formed from a folded sheet of material.  
	Herrera teaches wherein a fabrication method for a similar honeycomb core (Figure 6, #206) for use in a similar acoustic panel (Figures 1-4, #200) for an aircraft (100/150), wherein the core (206) is formed from a folded sheet (500) of material, such that by using this fabrication technique, the speed of creating the acoustic panel may be beneficially increased, and costs may be reduced as compared to conventional methods. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Ichihashi, with the apparatus of Herrera such that the speed of creating the acoustic panel may be beneficially increased, and costs may be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustic panel core cell with funnel shaped septum are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837